Citation Nr: 0025864	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  95-03 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who died in February 1992, served on active duty 
from April 1957 to October 1957 and from February 1958 to 
November 1977.  The appellant is his surviving spouse.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 1997, at which time it was remanded 
for further development.  In May 1999, following the 
requested development, the Department of Veterans (VA) 
Regional Office (RO) in Chicago, Illinois, confirmed and 
continued the denial of entitlement to service connection for 
the cause of the veteran's death.  The RO also denied 
entitlement to service connection for hypertension and for 
heart disease, claimed as angina, for the purpose of 
receiving accrued benefits.  Thereafter, the case was 
returned to the Board for further appellate consideration.

Unlike the issue of entitlement to service connection for the 
cause of the veteran's death, which was already on appeal, 
the accrued benefits issue had not been considered by the RO 
prior to May 1999.  The appellant was notified of the denial 
of her claim for accrued benefits, as well as her appellate 
rights; however, she did not submit a Notice of Disagreement 
(NOD) with which to initiate the appellate process.  
Accordingly, that decision became final, and the Board has no 
jurisdiction over that issue.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).  Therefore, 
that issue will not be considered below.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died in February 1992 as a result of an acute 
myocardial infarct, superimposed upon a remote myocardial 
infarct, due to severe atherosclerotic coronary artery 
disease. 

3.  At the time of the veteran's death, service connection 
was in effect for degenerative changes of the ankles, 
evaluated as 10 percent disabling, and for anxiety with 
cephalalgia, also evaluated as 10 percent disabling.

4.  The preponderance of the evidence is negative for an 
etiological relationship between the cause of the veteran's 
death and active service or the first year after service or 
between the cause of the veteran's death and any service-
connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause or materially or 
substantially contribute to or hasten the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's fatal myocardial 
infarction was the result of hypertension, which had its 
onset in service.  Therefore, she maintains that service 
connection for the cause of the veteran's death is warranted.  

Service connection for the cause of the veteran's death may 
be granted when it can be shown that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death.  Rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  Even if the disease at issue is 
initially diagnosed after the veteran's discharge from 
service, service connection may still be granted, when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

For certain disabilities, such as cardiovascular disease 
including hypertension, service connection may be presumed 
when that disability is shown to a degree of 10 percent or 
more within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 1991); 38 C.F.R. § 3.307.

Under VA criteria, the term hypertension means that the 
diastolic blood pressure reading (the lower number) is 
predominantly 90 mm. or greater.  Isolated systolic 
hypertension means that the systolic blood pressure (the 
upper number) is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken 2 or more times on at least 3 different days.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (1999).  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The threshold for the standard is unique 
and uniquely low, as a high threshold risks the elimination 
of potentially meritorious claims, which would undermine the 
entire veteran-friendly nature of the veterans claim system.  
See generally, Hensley v. West, 212 F.3d 1255 (2000).

The veteran's service medical records show a history of mild 
hypertension (January 1975) and a history of high blood 
pressure (Report of service retirement examination, performed 
in June 1977).  Post-service medical records show borderline 
hypertension shortly after service (Report of March 1978 VA 
examination) and clinically establish the presence of 
hypertension in January 1980 (Treatment record from Selfridge 
Air National Guard Base).  The death certificate and autopsy 
report show that in February 1992, the veteran died as the 
result of an acute myocardial infarct, superimposed upon a 
remote myocardial infarct, due to severe atherosclerotic 
coronary artery disease.  In June 1994, M. A. G., M.D., 
stated, generally, that hypertension was a risk factor in 
developing ischemic heart disease, including myocardial 
infarction.  While not dispositive of the issue, such 
evidence is sufficient to, at least, render the appellant's 
claim well grounded.  Therefore, a determination on the 
merits of the appeal is warranted.  In this regard, the Board 
also notes that the appellant has not identified any 
outstanding evidence which could support her appeal and, in 
fact, has stated that VA has already obtained all of the 
available evidence necessary for an equitable disposition of 
her appeal (Statement received in October 1997).

The service medical records show that in addition to the 
January 1975 report of a mild history of hypertension, the 
veteran demonstrated an elevated blood pressure reading of 
136/96 in May 1976.  There was no evidence in service, 
however, that he had active hypertension or any other 
"current" cardiovascular abnormality.  Indeed, although the 
examiner who performed the veteran's service retirement 
examination was alerted to the possibility of such problems, 
the examination showed that the veteran's heart was normal.  
A chest X-ray and electrocardiogram were also normal, and the 
veteran's blood pressure readings were 126/84, sitting; 
138/86, recumbent; and 130/86, standing.

In March 1978, the veteran was examined by VA following the 
receipt of a claim for service connection for various 
disabilities, including hypertension and disability 
manifested by chest pain.  The examination was negative, 
however, for any cardiovascular abnormalities.  A chest X-ray 
was also negative for any active cardiac disease.  Although 
an electrocardiogram reportedly showed non-specific ST-T wave 
changes, the examiner concluded that no heart disease was 
present.  During the examination, the veteran's blood 
pressure readings were 145/88, 150/88, 140/92, and 145/90.  
While the examiner stated that the veteran had borderline 
hypertension, he concluded that hypertension had not, in 
fact, been demonstrated.  As noted above, the presence of 
hypertension was not clinically established until January 
1980. 

A further review of the record is negative for any evidence 
of clinical heart disease until December 1986, when the 
veteran was admitted to Mount Clemens General Hospital for 
unstable angina pectoris secondary to atherosclerotic 
cardiovascular disease; coronary artery occlusive disease; 
ventricular ectopy; hypertension with hypertensive 
cardiovascular disease; and hyperlipidemia.  Indeed, it was 
reported that while the veteran had a history of 
hypertension, he did not have a history of heart disease.  
Following the veteran's discharge from the hospital in 
December 1987, he was treated on many occasions for various 
cardiovascular problems, including a myocardial infarction in 
March 1991.  There was no evidence, however, in any of the 
associated medical records that such problems were in any way 
related to service.

The preponderance of the foregoing evidence shows that the 
presence of heart disease was not clinically established 
until many years after the veteran's retirement from service.  
Although a history of hypertension was reported on one 
occasion during the veteran's service, that disability was 
not clinically established until more than one year after his 
retirement from service.  Therefore, even though hypertension 
may lead to the development of heart disease, it cannot be 
said, in the veteran's case, to have had its onset during 
service or during the first year after his retirement from 
service.  That conclusion is supported by a VA physician, who 
reviewed the veteran's claims file in February 1998.  He 
confirmed that a diagnosis of hypertension could not be 
established until multiple readings were clearly abnormal in 
January 1980.  He also confirmed that the veteran did not 
evidence clinical heart disease until the veteran's 
hospitalization in December 1986.  

The only other evidence that the veteran's cardiovascular 
problems had their onset in service is found in the 
transcript of the appellant's testimony at her hearing on 
appeal in September 1994.  However, it should be noted that 
she is not qualified to render opinions which require medical 
expertise, such as diagnosis or etiology of a particular 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Inasmuch as the preponderance of the evidence is against a 
relationship between the veteran's fatal cardiovascular 
disease and service or between such disease and the first 
year after his retirement from service, service connection 
for the cause of his death is not warranted.  In arriving at 
this decision, the Board notes that at the time of the 
veteran's death, service connection was in effect for 
degenerative changes of the ankles, evaluated as 10 percent 
disabling, and for anxiety with cephalalgia, also evaluated 
as 10 percent disabling.  There is no evidence, however, that 
either of those disabilities in any way contributed to the 
veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Member, Board of Veterans' Appeals


